DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 15-20 are directed to identifying units and inventory in the units, determining a first arrangement for the units, organizing the unit in the first arrangement, determining a second arrangement for the units based on identified factors and directing the units to organize in the second arrangement, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 15 (and similarly claim 20) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
	A method for dynamically organizing autonomous storage units in a retail control territory, the method comprising: 
identifying a plurality of autonomous storage units, wherein each autonomous storage unit is configured to hold one or more inventory items; 
identifying an inventory level for each of the plurality of autonomous storage units, the inventory level comprising at least a number and description of one or more inventory items held by the plurality of autonomous storage units; 
determining a first arrangement for the plurality of autonomous storage units based in part on one or more first factors; 
organizing the plurality of storage units in the first arrangement; 
identifying one or more second factors; 
determining a second arrangement for at least a portion of the plurality of autonomous storage units based on the one or more second factors; and 
directing the at least the portion of the plurality of autonomous storage units to organize in the second arrangement.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a plurality of autonomous storage units,” which are not necessarily even recited as performing any of the steps, nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “plurality of autonomous storage units” language, “identifying a plurality of autonomous storage units, wherein each autonomous storage unit is configured to hold one or more inventory items; identifying an inventory level for each of the plurality of autonomous storage units, the inventory level comprising at least a number and description of one or more inventory items held by the plurality of autonomous storage units; determining a first arrangement for the plurality of autonomous storage units based in part on one or more first factors; organizing the plurality of storage units in the first arrangement; identifying one or more second factors; determining a second arrangement for at least a portion of the plurality of autonomous storage units based on the one or more second factors; and directing the at least the portion of the plurality of autonomous storage units to organize in the second arrangement” in the context of this claim encompass methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “method of organized human activity” grouping of abstract ideas. Further, “identifying a plurality of autonomous storage units, wherein each autonomous storage unit is configured to hold one or more inventory items; identifying an inventory level for each of the plurality of autonomous storage units, the inventory level comprising at least a number and description of one or more inventory items held by the plurality of autonomous storage units; determining a first arrangement for the plurality of autonomous storage units based in part on one or more first factors; identifying one or more second factors; determining a second arrangement for at least a portion of the plurality of autonomous storage units based on the one or more second factors” in the context of this claim encompass mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “a plurality of autonomous storage units”.  However, the plurality of autonomous storage units are not even recited as performing any of the claimed steps and could simply be a generic shelf with some type of autonomous capabilities that are not even being used to perform the claimed steps. The plurality of autonomous storage units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
a plurality of autonomous storage units;
a central server; and
one or more processors.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0050-0053 of United States Patent Application Publication No. 2004/0093116 A1 to Mountz (“Mountz”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 20 recites step limitations that are integrated with the computer-readable storage medium mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  Further, the term “transient” is not the same as transitory and some say that some signals can be seen. Therefore, given the broadest reasonable interpretation of the claim, the recited computer-readable storage medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer-readable storage medium.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-12, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2018/0189725 A1 to Mattingly et al. (“Mattingly”).
As per claims 1, 15 and 20, the claimed subject matter that is met by Mattingly includes:
a system for dynamically organizing autonomous storage units in a retail control territory, the system comprising (Mattingly: Figs. 1 and 2): 
one or more hardware processors configured by machine-readable instructions to (Mattingly: Figs. 1, 112): 
identify a plurality of autonomous storage units, wherein each autonomous storage unit comprises (Mattingly: ¶ 0066): 
a housing, 
an inventory storage device physically coupled to the housing, and configured to transport at least one inventory item,
a power device, wherein the power device is operationally configured to supply power to electrical components of the autonomous storage unit, 
a drive device in electrical communication with the power device, the drive device operationally configured to physically move the autonomous storage unit in one or more control territories, including at least the retail control territory (Mattingly: ¶¶ 0019, 0037 and 0066 and Fig. 1, 105 and Fig. 2, 240), and 
one or more of: 
a navigation device operationally configured to transmit and receive geographic data and determine a physical location of the autonomous storage unit, 
a sensing device operationally configured to detect physical objects and transmit and receive physical object data, and a control device, wherein the control device is in electronic communication with the power device, the drive device, and one or more of the navigation device and the sensing device, and is operationally configured to control the autonomous storage unit (Mattingly: ¶¶ 0019 and 0037 and Fig. 1, 105 and Fig. 2, 240); and 
wherein the one or more hardware processors are further configured by machine readable instructions to: 
identify an inventory level for the plurality of autonomous storage units, the inventory level comprising at least a number and description of one or more inventory items held by the plurality of autonomous storage units (Mattingly: ¶ 0072); 
determine a first arrangement for the plurality of autonomous storage units based in part on one or more first factors (Mattingly: ¶ 0064); 
organize the plurality of autonomous storage units in the first arrangement (Mattingly: ¶ 0065); 
identify one or more second factors (Mattingly: ¶ 0067); 
determine a second arrangement for at least a portion of the plurality of autonomous storage units based on the one or more second factors (Mattingly: ¶ 0067); and 
direct the at least the portion of the plurality of autonomous storage units to organize in the second arrangement (Mattingly: ¶ 0069).
As per claims 2 and 16, the claimed subject matter that is met by Mattingly includes:
wherein the one or more second factors are associated with at least one event, and wherein the one or more hardware processors are further configured by machine-readable instructions to detect the at least one event, the at least one event comprising: a user entering the retail control territory, an inventory item pick up event, the inventory item pick up event comprising removal of an inventory item from one of the plurality of autonomous storage units, an inventory level for one of the plurality of autonomous storage units falling below a threshold, receiving one or more messages from a central server, or a combination thereof (Mattingly: ¶¶ 0067 and 0072-0074).
As per claims 10 and 18, the claimed subject matter that is met by Mattingly includes:
wherein the one or more first factors comprise one or more of: a time, information pertaining to ad spaces sold or leased in the retail control territory, historical buying patterns for one or more users in the retail control territory, historical selling patterns at the retail control territory, and information pertaining to inventory items in stock at the retail control territory, wherein the information pertaining to inventory items in stock at the retail control territory comprises inventory levels, discounts, expiration dates, or a combination thereof (Mattingly: ¶¶ 0035, 0036, 0056, 0057, 0064 and 0067).
As per claims 11 and 19, the claimed subject matter that is met by Mattingly includes:
wherein the one or more second factors comprise one or more of: performance results associated with the first arrangement, a time, information pertaining to ad spaces sold or leased, historical buying patterns for one or more users in the retail control territory, historical selling patterns at the retail control territory, and information pertaining to inventory items in stock at the retail control territory, wherein the information pertaining to inventory items in stock at the retail control territory comprises inventory levels, discounts, expiration dates, or a combination thereof (Mattingly: ¶¶ 0035, 0036, 0056, 0057, 0064 and 0067). 
As per claim 12, the claimed subject matter that is met by Mattingly includes:
wherein the performance results comprise one or more of a revenue, profits, number of customers served, and a number of inventory items sold (Mattingly: ¶ 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of United States Patent Application Publication No. 2012/0066626 A1 to Geleijnse et al. (“Geleijnse”).
As for claims 3 and 17, Mattingly fails to specifically teach identify a user identity for the user. The Examiner provides Geleijnse to teach and disclose this claimed feature.
The claimed subject matter that is met by Geleijnse includes:
wherein the one or more hardware processors are further configured by machine-readable instructions to: identify a user identity for the user; and estimate, for the user, a likelihood of purchasing the one or more inventory items held by the plurality of autonomous storage units, wherein the estimating is based on a past buying pattern of the user; and wherein determining the second arrangement is further based on the estimating (Geleijnse: ¶¶ 0026-0028 and 0035)
Mattingly teaches a system and method for strategically arranging units. Geleijnse teaches a comparable system and method for strategically arranging units that was improved in the same way as the claimed invention. Geleijnse offers the embodiment of wherein the one or more hardware processors are further configured by machine-readable instructions to: identify a user identity for the user; and estimate, for the user, a likelihood of purchasing the one or more inventory items held by the plurality of units, wherein the estimating is based on a past buying pattern of the user; and wherein determining the second arrangement is further based on the estimating. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the strategic arrangement steps as disclosed by Geleijnse to the strategic arrangement steps of the autonomous storage units as taught by Mattingly for the predicted result of improved systems and methods for strategically arranging units. No additional findings are seen to be necessary. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of United States Patent Application Publication No. 2011/0320322 A1 to Roslak et al. (“Roslak”).
As for claim 4, the claimed subject matter that is met by Mattingly includes:
determine one or more inventory item pick up events for at least one autonomous storage unit of the plurality of autonomous storage units, wherein each inventory item pick up event is linked to a respective inventory item; store an indication of the one or more inventory item pick up events (Mattingly: ¶ 0072); 
Mattingly fails to specifically teach correlate one or more inventory items checked out by a user to the one or more inventory items linked to the one or more inventory item pick up events; determine, based on the correlating, a discrepancy; and transmit, based on the determined discrepancy, an alert to one or more of a central server and a human operator. The Examiner provides Roslak to teach and disclose this claimed feature.
The claimed subject matter that is met by Roslak includes:
store an indication of the one or more inventory item pick up events; correlate one or more inventory items checked out by a user to the one or more inventory items linked to the one or more inventory item pick up events; determine, based on the correlating, a discrepancy; and transmit, based on the determined discrepancy, an alert to one or more of a central server and a human operator (Roslak: ¶ 0028)
Mattingly teaches an inventory tracking system and method. Roslak teaches a comparable inventory tracking system and method that was improved in the same way as the claimed invention. Roslak offers the embodiment of correlate one or more inventory items checked out by a user to the one or more inventory items linked to the one or more inventory item pick up events; determine, based on the correlating, a discrepancy; and transmit, based on the determined discrepancy, an alert to one or more of a central server and a human operator. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the correlating features as disclosed by Roslak to the features of the autonomous storage units as taught by Mattingly for the predicted result of improved inventory tracking systems and methods. No additional findings are seen to be necessary. 


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Roslak as applied in claim 4, and further in view of Geleijnse.
As per claim 5, the claimed subject matter that is met by Mattingly and Roslak includes:
wherein the user identity is associated with a user profile stored in a user profile database, wherein the user profile comprises one or more of a name, age, email address, phone number, residential address, payment information, the payment information comprising one or more of credit card information and digital wallet information, and past buying patterns for the user; bill the user based in part on the determining the one or more inventory item pick up events and the user identity; and update an inventory level for the at least one autonomous storage unit, wherein the updating is based in part on the determining the one or more inventory item pick up events (Mattingly: ¶¶ 0044)
Mattingly and Roslak fail to specifically teach identify a user identity for the user. The Examiner provides Geleijnse to teach and disclose this claimed feature.
The claimed subject matter that is met by Geleijnse includes:
wherein the one or more hardware processors are further configured to: identify a user identity for the user, wherein the user identity is associated with a user profile stored in a user profile database, wherein the user profile comprises one or more of a name, age, email address, phone number, residential address, payment information, the payment information comprising one or more of credit card information and digital wallet information, and past buying patterns for the user; bill the user based in part on the determining the one or more inventory item pick up events and the user identity; (Geleijnse: ¶¶ 0022 and 0025-0027)
Mattingly and Roslak teach systems and methods for tracking user preferences. Geleijnse teaches a comparable system and method for tracking user preferences that was improved in the same way as the claimed invention. Geleijnse offers the embodiment of identify a user identity for the user. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of identifying a user identity for the user as disclosed by Geleijnse to the systems and methods for tracking user preferences as taught by Mattingly and Roslak for the predicted result of improved systems and methods for tracking user preferences. No additional findings are seen to be necessary. 
As per claim 6, the claimed subject matter that is met by Mattingly, Roslak and Geleijnse includes:
wherein determining an inventory pick up event comprises identifying, via a built-in weighing scale, a weight change at the at least one autonomous storage unit; and wherein determining the inventory item pick up event further comprises correlating the weight change to an inventory item in an inventory item database (Mattingly: ¶¶ 0034, 0039, 0051 and 0059).
The motivation for combining the teachings of Mattingly, Roslak and Geleijnse are discussed in the rejection of claim 5, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Mattingly, Roslak and Geleijnse includes:
wherein the at least one autonomous storage unit comprises one or more of an image recognition device and a radio frequency identification (RFID) reader, and wherein determining an inventory item pick up event comprises one or more of: identifying, via the image recognition device, the respective inventory item; and scanning, by the RFID reader, a RFID tag affixed to the respective inventory item; and correlating the RFID tag to an inventory item in an inventory item database (Mattingly: ¶¶ 0034, 0039, 0051 and 0072).
The motivation for combining the teachings of Mattingly, Roslak and Geleijnse are discussed in the rejection of claim 5, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Mattingly, Roslak and Geleijnse includes:
wherein the retail control territory comprises the central server and one or more of a radio frequency identification (RFID) reader, an image recognition device, a Bluetooth transceiver, and a near field communication transceiver, and wherein identifying the user identity is based at least in part on one or more of a facial recognition of the user, a walking pattern of the user, an iris scan of the user, a voice recognition of the user, a RFID tag linked to the user, a Bluetooth identification of a mobile device linked to the user, and near field communication (NFC) identification of the mobile device or a payment card linked to the user (Geleijnse: ¶¶ 0024, 0030 and 0033).
The motivation for combining the teachings of Mattingly, Roslak and Geleijnse are discussed in the rejection of claim 5, and are incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Chinese Publication No. CN-206975763U to Yang (“Yang”).
As per claim 9, Mattingly fails to specifically teach wherein at least one autonomous storage unit is configured to process payments based in part on receiving a credit card, digital wallet, check, cash, or cryptocurrency wallet from a user. The Examiner provides Yang to teach and disclose this claimed feature.
The claimed subject matter that is met by Yang includes:
wherein at least one autonomous storage unit is configured to process payments based in part on receiving a credit card, digital wallet, check, cash, or cryptocurrency wallet from a user (Yang: ¶¶ 0009 and 0014)
Mattingly teaches portable storage units. Yang teaches a comparable portable storage unit that was improved in the same way as the claimed invention. Yang offers the embodiment of wherein at least one storage unit is configured to process payments based in part on receiving a credit card, digital wallet, check, cash, or cryptocurrency wallet from a user. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the payment means as disclosed by Yang to the portable storage units as taught by Mattingly for the predicted result of improved portable storage units. No additional findings are seen to be necessary. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of European Publication No. EP 2 136 329 A1 to Elovici (“Elovici”).
As per claim 13, the claimed subject matter that is met by Mattingly includes:
wherein the one or more hardware processors are further configured by machine-readable instructions to: identify one or more ad spaces in the retail control territory, the one or more ad spaces associated with at least a portion of the one or more inventory items held by the plurality of autonomous storage units; and wherein determining the one or more of the first arrangement and the second arrangement is further based on identifying the one or more ad spaces (Mattingly: ¶ 0090).
Mattingly fails to specifically teach wherein the at least the portion of the one or more inventory items are associated with one or more manufacturers that have bought or leased ad spaces in the retail control territory. The Examiner provides Elovici to teach and disclose this claimed feature.
The claimed subject matter that is met by Elovici includes:
wherein the at least the portion of the one or more inventory items are associated with one or more manufacturers that have bought or leased ad spaces in the retail control territory (Elovici: ¶ 0045)
Mattingly teaches a system and method for personalizing signage. Elovici teaches a comparable system and method for personalizing signage that was improved in the same way as the claimed invention. Elovici offers the embodiment of wherein the at least the portion of the one or more inventory items are associated with one or more manufacturers that have bought or leased ad spaces in the retail control territory. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific personalized advertisements as disclosed by Elovici to the arranged advertisements as taught by Mattingly for the predicted result of improved systems and methods for personalizing signage. No additional findings are seen to be necessary. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Chinese Publication No. CN-206975763U to Yang (“Yang”).
As per claim 14, the claimed subject matter that is met by Mattingly includes:
wherein at least one autonomous storage unit of the plurality of autonomous storage units comprises one or more of a mirror and a visual display, and wherein the plurality of autonomous storage units are configured to arrange in a third arrangement, the third arrangement comprising an enclosed area (Mattingly: ¶ 0090).
Mattingly fails to specifically teach the third arrangement comprising an enclosed area. The Examiner provides Yang to teach and disclose this claimed feature.
The claimed subject matter that is met by Yang includes:
the third arrangement comprising an enclosed area (Yang: ¶ 0019)
Mattingly teaches a system and method of arranging units. Yang teaches a comparable system and method of arranging units that was improved in the same way as the claimed invention. Yang offers the embodiment of an enclosed area. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the enclosed area as disclosed by Yang to the arrangements as taught by Mattingly for the predicted result of improved systems and methods of arranging units. No additional findings are seen to be necessary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627